Citation Nr: 1012429	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tongue, to include as due to inservice 
herbicide exposure. 

2.  Entitlement to service connection for a psychiatric 
disorder, including a depressive disorder, claimed as 
incurred in service and as secondary to squamous cell 
carcinoma of the tongue.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the U. S. Navy from July 
1972 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2007 and February 2008 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

A May 2006 Board decision denied service connection for a 
disability manifested by syncopal episodes. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that in a Notice of Disagreement, 
dated in February 2008 and received in March 2008, the 
Veteran's attorney requested a copy of the Veteran's claim 
file since the date of the last request.  It does not appear 
from the record that the attorney was given these records.  

On the other hand, records pertaining to the Veteran's award 
of Social Security disability benefits are on file.  

A May 2004 letter from the National Personnel Records Center 
(NPRC) to the Veteran states that he was provided copies of 
his service personnel and medical records.  However, a 
review of the claims files indicates that the Veteran's 
complete service personnel records are not on file.  

The May 2007 rating decision which denied service connection 
for squamous cell carcinoma of the tongue noted that the 
Veteran had a history of postservice exposure to toxins as 
an industrial painter and that he had smoked cigarettes for 
many years.  Also, he reported having been exposed to some 
unknown material from an exploding canister during his 
active service.  The available service records did not 
document his presence in the Republic of South Vietnam.  

The Veteran's attorney states that even if the Veteran did 
not serve in the Republic of South Vietnam, there has not 
been compliance with duty to assist the Veteran, mandated by 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159 (amending VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim).  

However, neither the Veteran nor his attorney has indicated 
how the Veteran may have been exposed to herbicides without 
having served in the Republic of Vietnam.  While he has 
reported having been exposed to some unknown material from 
an exploding canister during his active service, it is not 
clear if the Veteran believes that he may have been exposed 
to herbicides in some other manner.  As to this, the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence).   

Accordingly, clarification is in order as to the alleged 
manner or means by which the Veteran believes that he was 
exposed to herbicides during his military service, to 
include clarifying whether he alleges that he served in the 
Republic of South Vietnam or in the off-shore waters of that 
county.  

Similarly, in the Veteran's claim for a psychiatric 
disorder, received in October 2007, he claimed to have a 
depressive disorder as a result of his nonservice-connected 
squamous cell carcinoma of the tongue.  As to this, he is 
not service-connected for any disorder.  However, in the 
claim he also sought service connection on a direct basis 
and even alleged having participated in combat during his 
military service.  Thus, it would appear that he is alleging 
that he actually served in the Republic of South Vietnam.  

Clarification of these matters, including all sources and 
locations of all possible records pertaining to these 
matters, is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a copy of the pertinent 
records in the claim files are provided to 
the Veteran's attorney, as requested. 

2.  Ensure that the Veteran's complete 
service personnel records are obtained and 
are on file.  

3.  Contact the Veteran and his attorney 
and request clarification as to the 
following matters:

Whether the Veteran alleges that he either 
sought or received treatment, observation, 
evaluation or hospitalization for 
psychiatric disability during service 
(this is not to include the extensive 
records already on file documenting his 
inservice evaluations for syncopal 
episodes, service connection for which was 
denied by the Board in May 2006).  

Ask that any other records which would 
indicate the current existence of 
psychiatric disability which began during 
or is related to the Veteran's military 
service be identified, to include the 
dates and places of treatment, evaluation 
or observation therefore and the current 
custodian of such records.  

Whether it is alleged that the Veteran 
served in the Republic of South Vietnam. 

If it is alleged that he served in the 
Republic of South Vietnam, is it alleged 
that he was in combat and, if so, the 
nature, times, and locations where he was 
in combat. 

If it is not alleged that he served in the 
Republic of South Vietnam, request 
clarification as to the time(s), 
location(s), and nature(s) of his alleged 
exposure, or possible exposure, to the 
herbicides which it is alleged gave rise 
his squamous cell carcinoma of the tongue.  

This should include the date and location 
of any alleged exposure from an exploding 
canister, e.g., the name of the ship upon 
which he was stationed at the time and 
whether the incident was reported or 
otherwise recorded, such as in the ships 
log.  

All pertinent leads should be followed up.  
That is, if sufficient information is 
provided, steps should be taken to verify 
any allegation, e.g., presence in Vietnam, 
combat in Vietnam, and exposure to 
herbicides even if not in Vietnam.  

As to any non-Federal sources which are 
identified, upon receipt of the 
appropriate release, request all relevant 
records, including any private treatment 
records indicated, and associate all the 
records which are received with the file.  
If any request for such records is 
unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).   

4.  Request clarification from the 
Veteran's attorney as to all other 
evidentiary development that the attorney 
feels is necessary.  

Then, as appropriate, take the necessary 
steps to comply with the duty to assist. 

5.  Make arrangements with the appropriate 
VA medical facility for the Veteran to 
undergo a VA psychiatric examination to 
obtain a medical opinion concerning the 
nature, etiology, and probable time of onset 
of each acquired psychiatric disorder which 
he currently has.  The VA examiner should 
indicate whether it is at least as likely as 
not that any psychiatric disorder currently 
present is etiologically related to the 
Veteran's military service or is proximately 
due to or the result of, or aggravated by, 
the (currently nonservice-connected) 
squamous cell carcinoma of the tongue.  
Specific attention should be paid to 
distinguishing between any signs and 
symptoms of a personality disorder or any 
other developmental disorder from those of 
any currently present acquired psychiatric 
disorder that may exist.  

Send the claims folders to the examiner 
for a review of the Veteran's pertinent 
medical history, to facilitate making 
these determinations.  The rationale for 
all opinions expressed should be 
discussed.   

6.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish 
the Veteran, and his attorney, a Supplemental 
Statement of the Case (SSOC) and return the 
case to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

